DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-29-22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The cantilever arm, of claim 6;
The first pocket wall, the second pocket walls, and interior volume of claim 7;
The slot, of claim 8;
The clean out holes, of claim 16;
It is noted that some of these items may be shown in the Figures but are not labeled.  If an item is important enough to be claimed, it is important enough to be labeled in the Figures and this labeled utilized in the Detailed  Description.  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprising” and is more directed towards the non-elected method versus the elected device.
The disclosure is objected to because of the following informalities:
The range of claim 4 appears to be broadly supported by the specification but this range does not actually appear in the specification.  The specification needs to be amended to specifically disclose the range so that it is clear that there is support.
Appropriate correction is required.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
In claim 1 line 3 and claim 17 line 3, the word “house” should be replaced with “housing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims are replete with improper use of the term “each”.  For example, on line 5 of claim 1, the phrase “each blade” is not proper because of the previously disclosed phrase “at least one blade”.  The phrase “at least one” allows for one of an item and the term “each” is not proper when there is only one.  The “at least one blade” phrase is only one blade until it is further defined as more than one blade.  Since there is only one blade, the term “each” is not proper and need to be replaced with “the at least one blade”.  All occurrences of the phrase “the blade” need to be replaced with “the at least one blade”.  All occurrences of the phrase “each” with all other limitations should be amended in the same way in all of the independent and dependent claims.  It is noted that all “at least one…” limitations will be interpreted as “one” of that particular structure regardless of the term “each” being present.
With regards to claim 1 line 4, the phrase “channel configured to allow a sheathed cable to travel therethough” is unclear.  It is unclear what structure allows for the channel to perform this function.  As written, the channel and the apertures are separate parts of the housing which is not supported.  The phrase “channel between the first and second ends” should be replaced with “channel connecting the first and the second apertures”.  The apertures and the channel being structurally linked is what allows for the channel to perform the function.  Claim 17 has the same issue.
With regards to claim 1 lines 5-6, the phrase “blade defined by a cutting edge” is unclear.  How is the blade defined by its edge?  The at least one blade defines a cutting edge.  Claim 17 has the same issue.
With regards to claim 1 line 9, the phrase “maintain a blade” is unclear.  It is unclear if this blade represents the same or a different structure than the previously disclosed “at least one blade”.  As written, there is at least one blade and a second blade.  It is unclear if the intent was to introduce a second blade or not.  Claim 7 line 3 and claim 17 line 9 have the same issue.
With regards to claim 1 line 10, the phrase “a portion of the blade” is unclear.  In light of the rejection in the previous paragraph, it is unclear which blade limitation the line 10 blade is further limiting.  As written, the blade has a “portion of the blade” and a separate cutting edge which does not appear to be supported.  The cutting edge is the part of the blade in the channel when in the first position.  Claim 17 has the same issue.  
With regards to claim 1 line 12, it is unclear what structure defines the second position.  As written, any position (including one where the cutting edge is still in the channel) can be the second position which is not supported by the specification.  Claim 17 has the same issue.  
With regards to claim 2, the phrase “a plurality of blades” is unclear.  It is unclear if the plurality of blades represents the same or a different structure as the at least one blade of claim 1.  As written, the device has at least one blade and separately a plurality of blades which would be at least three blades which does not appear to be supported.  Claim 2 needs to disclose that “the at least one blade is a plurality of blades”.  Claim 5 has the same issue with the tension elements.
With regards to claim 2, the phrase “a blade pocket” is unclear.  It is unclear if the claim 2 pocket represents the same or a different structure as the claim 1 pocket.
With regards to 2, it is unclear how all of the blades are contained in the same pocket.  Each blade is in a separate pocket as supported by the specification.
With regards to claim 3 line 2, the phrase “a cutting edge” is unclear.  It is unclear if this cutting edge represents the same or a different structure than the previously disclosed cutting edge in claim 1.  As written, the at least one blade has 2 cutting edges which is not supported.  Claim 18 has the same issue.
Claim 5 recites the limitation "the plurality of blade" on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 does not depend from claim 2.
With regards to claim 5, it is unclear how each of the tension elements all communicate with the same one blade.  Each of the elements are in communication with a respective one of the blades. 
With regards to claim 6, what structure represents the cantilever arm?  Labeling this structure in the Figures overcomes the rejection.
With regards to claim 7 what structure represents the pocket walls and the interior volume?  Labeling these structures in the Figures overcomes the rejection.
With regards to claim 8 how can each tension element (plural) and a single pocket wall define the slot?  Each tension element is only associated with a respective one of the pockets but a plurality of pockets have not been disclosed so the only interpretation is more than one tension element being associated with a single pocket wall which is not supported.
With regards to claim 8, what structure represents the slot?  Labeling this structure in the Figures overcomes the rejection.
With regards to claim 9, as written, the blade is configured to move (claim 1) and is separately configured to rotate which is not supported.  The movement of claim 1 must be further defined as a pivot movement in the beginning of claim 9.
With regards to claim 10 line 3, the phrase “a cutting face” is unclear.  It is unclear if this cutting face represents the same or a different structure than the previously disclosed cutting face of claim 3.  The phrase should be replaced with “the cutting face”.
With regards to claim 12 line 2, the phrase “the cutting edge and at least a portion of the cutting face” is unclear.  It is unclear if the cutting edge and at least a portion of the cutting face represents the same or a different structure than the previously disclosed “a portion of the blade” on line 10 of claim 1.  As written, the blade has the claim 1 “portion of the blade” in the channel and in addition has the cutting edge and at least a portion of the cutting face in the channel.  The portion of claim 1 must be further defined as the cutting edge and at least a portion of the cutting face in claim 12.
With regards to claim 15, the phrase “horizontal plane corresponding to a top or bottom edge of the channel” is unclear.  It is unclear what is meant by “corresponding”.  The top or bottom edge must define the horizontal plane so it is clear what plane is being referenced.
With regards to claim 15 lines 4-5, the phrase “a horizontal plane” is unclear.  It is unclear if this plane represents the same or a different structure than the previously disclosed plane on line 2 of claim 15.  These limitations use the same plane so the phrase should be replaced with “the horizontal plane”.   
Claim 16 is a multiple dependent claim.  The preamble needs to be amended to depend from a single claim.
With regards to claim 16, what structure represents the holes?  Labeling these structures in the Figures overcomes the rejection.
With regards to claim 17 line 5, the phrase “each blade contained in a blade pocket” is unclear.  How can each of the blades be in the same single blade pocket?  A plurality of pockets needs to be disclosed and then each of the blades are contained in a respective one of the pockets.
With regards to claim 17 line 8, the phrase “a molded spring arm in operable communication with each blade” is unclear.  How can a single arm be in communication with each blade?  A plurality of arms needs to be disclosed and then each of the arms are communication with a respective one of the blades.
With regards to claim 19, it is unclear which of the plurality of blades is being referenced.
Claim 19 recites the limitations "the first pocket walls" on line 2 and “the second pocket wall” on lines 3-4.  There is insufficient antecedent basis for these limitations in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Bourbeau (5,561,903).
With regards to claims 1 and 3, Bourbeau discloses the same invention including a device capable of stripping sheathed cables (10) having a housing (18) with a first aperture at a first end of the housing (Fig. 5), a second aperture at an opposed second end of the housing (Fig. 5), and a channel between the first and second ends configured to allow a work piece to travel therethough (22, 24, 28), at least one blade (20) contained in a blade pocket within the housing (36, 38, 40, 42), the at least one blade being defined by a cutting edge configured to cut the work piece (48), at least one tension element in operable communication with the at least one blade (52), the at least one tension element configured to exert a force effective to maintain the at least one blade in a first blade position wherein a portion of the blade is disposed within the channel (Fig. 3), the at least one blade (20) is configured to move within the pocket between the first blade position and a second blade position (Fig. 3), and the at least one blade has at least a front face (Fig. 3), a rear face (Fig. 3), a cutting face (Fig. 3), and a cutting edge defined by a shared edge of the rear and cutting faces (48).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bourbeau (5,561,903).
With regards to claim 4, Bourbeau disclose the invention including an angled formed by the cutting face and the rear face (Fig. 3).
However, Bourbeau fails to disclose the claimed range.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the angle of any reasonable angle including within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been an obvious matter of design choice to modify the device of Heller to obtain the invention as specified in claim 4.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In this case, it is common sense to reduce the size of a blade to fit in a smaller area.
Claims 1, 2, 5-7, and 16 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Mills (5,050,302) in view of Bourbeau (5,561,903).
With regards to claims 1, 2, and 5, Mills discloses the invention including a device capable of stripping sheathed cables (10) having a housing (Fig. 1) with a first aperture at a first end of the housing (Fig. 2), a second aperture at an opposed second end of the housing (Fig. 2), and a channel between the first and second ends configured to allow a work piece to travel therethough (Fig. 2), at least one blade (24, 30) contained in a blade pocket within the housing (Fig. 2), the at least one blade being defined by a cutting edge configured to cut the work piece (24, 30), at least one tension element in operable communication with the at least one blade (19), the at least one blade (24, 30) is configured to move within the pocket between the first blade position and a second blade position (Fig. 2), a plurality of blades in a blade pocket within the housing (Fig. 2), and a plurality of tension elements (19) being in operable communication with the blades (19, 24, 30). 
However, with regards to claims 1 and 5-7, Mills fails to disclose the at least one tension element configured to exert a force effective to maintain the at least one blade in a first blade position wherein a portion of the blade is disposed within the channel, the tension element has a molded cantilever arm, the pocket is defined by at least a first wall, a second wall, and the pocket has an interior volume configured to contain the blade.
Bourbeau teaches it is known in the art of cable sheath cutters (10) with a blade (20) and in communication with a tension element (52) to incorporate the at least one tension element (52) configured to exert a force effective to maintain the at least one blade in a first blade position wherein a portion of the blade is disposed within the channel (Fig. 3), the tension element (52) has a molded cantilever arm (56), the pocket is defined by at least a first wall (36 or 42), a second wall (38 or 40), and the pocket has an interior volume configured to contain the blade (Fig. 3).  Basically, it would have been well within one’s technical skill to have replaced cutter 24 of Mills with the cutter from Bourbeau and to have replaced cutter 30 of Mills with the cutter from Bourbeau to allow for an alternate way to let the work piece to pass through the channel in a way that does not engage the blades.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Mills with the blade and tension element setup, as taught by Bourbeau, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 17 and 18 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Mills (5,050,302) in view of Bourbeau (5,561,903).  See rejection of claims 1, 2, 5-7, and 16 in the previous paragraphs.



Allowable Subject Matter
Claims 8-15 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 December 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724